Justice COATS,
dissenting.
With its judgment today, the court blocks from consideration by the voters of this state several initiatives that would alter the process for amending the state constitution and statutes in the future. The majority does so on the grounds that lawyers, as a class, have a "substantive right" of eligibility to serve on the legislatively created ballot title board, and that by excluding all lawyers except the Attorney General from serving on that board, the initiative necessarily extends be-youd its primary subject of initiative procedures. Because I disagree that lawyers have such a "substantive right;" that the procedural nature of this initiative would be altered even if they did; and that characterizing certain portions of an initiative as substantive and others as procedural necessarily implies multiple subjects, I respectfully dissent.
For nearly a century, the voters of Colorado have reserved to themselves the right to amend the laws of the state through an initiative or referendum process. See In re Title, Ballot Title and Submission Clause for 1999-2000 # 25, 974 P.2d 458, 462 (Colo.1999). Even after the 1994 constitutional amendment requiring that each initiative be limited to a single subject (as had long been the case for statutes approved by the legislature), the role of this court in the initiative process has remained extremely limited. See In re Title, Ballot Title Submission Clause for Proposed Initiative 2001-02 # 43, 46 P.3d 438, 443 (Colo.2002). The court is not a gatekeeper, with the assigned task of sereen-ing proposals from the voters for lack of merit, questionable policy choices, or exceeding federal constitutional limitations. At this stage, the court's role is limited to determining whether the board has performed its duty to insure that the proposed initiative contains a single subject and that the titles and submission clause prepared by the board express the initiative's true meaning and intent.
While the single-subject - requirement could, on its face, be read to leave great discretion with the reviewing authority, it has been narrowly cireumscribed by prior interpretations of the virtually identical limitation on statutes, from which it was derived, see Colo. Const. Art. V, § 21, and the General Assembly's own explanation of its intent in referring the measure to the voters in the first place. See § 1-40-6.5., 1 C.R.S (2002). Both make clear that the evils to be guarded against are "the passage of unknown and alien subjects, which might be coiled up in the folds of the bill," In re Breene, 14 Colo. 401, 404, 24 P. 3, 3-4, (1890), and the practice of joining incongruous subjects to enlist support for measures that could not pass on their individual merits. See In re Title, Ballot Title and Submission Clause and Summary for 1999-2000 # 25, 974 P.2d 458, 461 (Colo.1999). - While initiatives addressing subjects with no necessary or proper connection to each other should be disallowed, initiatives connected to one another by tending to effect or carry out one general objective or purpose should be allowed as presenting only a single subject. Id. at 468. In ruling on a previous incarnation of this very initiative, similarly designed to restructure initiative and referendum procedures, this court found a single subject, despite the inclusion of "'a battery of procedures which govern the exercise' of the right to petition." See In re Proposed Initiative for 2001-02 # 43, 46 P.3d at 444 (quoting In re Proposed Initiative Petitions, 907 P.2d 586, 590 (Colo.1995)).
Never before today have we suggested that provisions with both substantive and procedural characteristics or effects are incapable of carrying out one general objective, and therefore of presenting a single subject. We have merely characterized the "substance" of certain initiatives as involving primarily procedural changes and have therefore found multiple subjects where initiatives also contained other substantive matters that were unrelated to those procedural changes. Petition Procedures, 900 P.2d 104, 109 (1995) (initiative contained several diverse subjects where it created numerous "fundamental rights" retroactively, "unrelated to any procedural changes"); # In re Proposed Initiative for 2001-02 # 43, 46 P.3d at 444-45 (besides procedural changes to initiative process, these initiatives were *472intended to achieve three new objectives: modify the content of initiatives; prevent the wholesale repeal of TABOR; and bar reduction of certain private property rights). Besides having little relation to the single-subject requirement, the substantive/procedural distinction, as we have noted in other contexts, see, e.g., People v. McKenna, 196 Colo. 367, 585 P.2d 275 (1978), is notoriously imprecise and incapable of clear articulation. While it may nevertheless be necessary in certain contexts, no useful purpose is served by importing such a distinction into the single-subject requirement as an additional, judicially-imposed hurdle to popularly-initiated measures.
Unlike our prior findings of a single-sub-jeet violation, the majority opinion does not suggest that this proposed initiative includes 4a purpose unrelated to the procedures governing the initiative and referendum process. And it would seem difficult to construe changes to the composition of the board that is charged with fixing a title and submission clause as being unrelated to the procedures required to advance an initiative to the ballot. Rather, the majority finds that by limiting the composition of the board, the initiative also necessarily affects the rights of individuals who would otherwise have been eligible to sit on it. While this may be true, it in no way injects a subject that is unconnected or unrelated to the procedural changes that are the objective of the initiative. Every procedural change has some effect on the rights of those to whom the procedure applies. But including within these particular initiatives a limitation on lawyer participation at the title-setting stage cannot reasonably be interpreted as a "surreptitious measure" or an attempt to join incongruous measures that eould not pass on their own merits, nor does the majority suggest anything of the kind.
Perhaps most significant is the majority's characterization of continued lawyer eligibility to serve on the title board as a "substantive right." The majority strongly suggests, by drawing an analogy to this court's holding in Evans v. Romer, 854 P.2d 1270 (Colo.1993), that lawyers have a fundamental constitutional right to remain eligible for service on the board; and that by depriving them of that opportunity, the proposed measure would violate the due process clause of Fourteenth Amendment by restricting their right "to participate in the political process." Apart from the inappropriateness of exelud-ing a measure from the ballot based on a prediction of its ultimate sustainability, see In re Proposed Initiatives for 2001-02 # 43, 46 P.3d at 443, I find the majority's suggestion-that excluding lawyers from the title-setting stage of the initiative process would unconstitutionally restrict their right to participate equally in the political process-to be completely unsupportable, regardless of the level of judicial serutiny employed. I do not consider limiting the composition of the title board by professional background even remotely comparable to excluding from the electoral process, at any local level, matters of interest to a specific, identifiable group.
Whatever their merits as public policy, rational reasons can clearly be conceived to justify excluding lawyers from this limited aspect of preparing initiatives for the ballot. Even the representative of the Colorado Attorney General objected only to the elimination of the attorney general's seat. The majority's sweeping finding of a "substantive right" of all attorneys, distilled apparently from a right of citizens to participate in the political process generally, finds no support in our prior single-subject jurisprudence. I would reject the majority holding and limit the role of the single-subject requirement to that intended when it was referred to the voters.
Because neither the majority of the board, in rejecting ## 21 and 22, nor the majority of this court, in affirming the approval of ## 32 and 38, has supported its conclusions with what I believe to be an acceptable ground for finding multiple subjects, I would reverse the board's decisions on ## 21 and 22, and affirm on ## 82 and 88. I therefore respectfully dissent.
Justice KOURLIS joins in the dissenting opinion.